Title: Abigail Adams Smith to John Adams, 27 July 1788
From: Smith, Abigail Adams
To: Adams, John


        
          Jamaica, Long Island, July 27th, 1788.
        
        Last Thursday I had the pleasure of receiving my dear papa’s kind letter of July 16th. I was very impatient to hear of your welfare. My mamma’s letter, received a few days before, was the first particular account I had heard of the situation of the health of my dear parents since your arrival. My brothers have been very inattentive to me; I fear they have forgot the duties they owe to an elder and only sister.
        It gives me great pleasure, my dear sir, to hear from you that they sustain good and amiable characters. Young men who pass through college without any imputation of misconduct, have laid a very good foundation, and are less liable to fall into errors afterwards. The habit of well doing is not easily overcome, and when it is the result of principle and judgment, the impression is so strong upon the mind as to influence their conduct through life. May you, my dear sir, never have occasion to regret the conduct of any of your children; but that you may have cause to rejoice in the character which they may support through life, is my most ardent wish.
        I thank you, sir, for your solicitude respecting my friend and his future pursuits. As yet, I believe, he has formed no determination respecting his future career. At the bar there are so many persons already established by a course of practice, who are known in the State by common report, that there is but little encouragement for one who by long absence has been lost in public view. There is a strong propensity (perhaps it is a natural consequence,) in the people of this country, to misplace the absent by those who are present. A few combining accidental circumstances may bring a man into notice; he will, without any extraordinary exertions on his own part, rise in the opinion of the people; the enthusiasm catches like wildfire, and he is in the popular voice more than mortal.
        I think I can, in our own State, recollect a few instances of this kind, and I believe it is the case throughout the continent, both in public life and in particular professions.
        For myself, I confess my attachment to the profession of the law. I think the study of it the most conducive to the expansion of the mind of any of the learned professions; and I think we see throughout the continent, the men of the most eminence educated to it.
        * * * *
        With respect to yourself, my dear sir, I do not quite agree with you in opinion. It is true that a very long absence may have erased from the minds of many your services; but it will not take a long time to renew the remembrances of them, and you will, my dear sir, soon find them not obliterated.
        You have, in a late pretended friend, a real rival. The attention lately shown you was the highest proof of policy, grounded upon fear, that could have been given; it was intended to blind the popular eye, (perhaps it may for a time,) but every person of any discernment saw through the veil.
        It is my opinion that you will either be elected to the second place upon the continent, or first in your own State. The general voice has assigned the presidentship to General Washington, and it has been the opinion of many persons whom I have heard mention the subject, that the vice-presidentship would be at your option. I confess I wish it, and that you may accept it. But of the propriety of this, you must judge best.
        This State has adopted the Constitution by a majority of three only. It has given great joy to many, that at any events they are admitted to the Union. There have been great exertions made by the opposers of it, to prejudice the minds of the populace against its adoption, by such arguments as would have most weight with them—the addition of taxes, the rise of provisions, and some of the most improbable, though affecting to the lower class of people, that could be invented. The motives of some persons in power in the State, in opposing it, have been attributed to selfish views; whether just or unjust, I know not.
        It is now a great question in debate, whether Congress shall remove from New-York, and great exertions are making by some of the southern members, to get them to return to Philadelphia. Upon this question, I presume that selfish views actuate all who are violent upon either side, for I do not see that any material advantage can arise to the country from the local situation of Congress, except such as contribute to the convenience of their residence.    *
        Believe me your affectionate daughter,
        A. Smith.
      